Exhbiti 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Ambassadors Group, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 9, 2012 Bandera Partners LLC By: /s/ Gregory Bylinsky Name: Gregory Bylinsky Title: Managing Director By: /s/ Gregory Bylinsky Name: Gregory Bylinsky By: /s/ Jefferson Gramm Name: Jefferson Gramm By: /s/ Andrew Shpiz Name: Andrew Shpiz
